EXHIBIT32.1 CERTIFICATION Pursuant to 18 U.S.C. 1350 (Section 302 of the Sarbanes-Oxley Act of 2002) In connection with the Amendment No. 3 to the Annual Report on 10-K of Sen Yu International Holdings, Inc. (the “Company”) for the year ended June 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Zhenyu Shang, Chief Executive Officer of the company, hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company. Date:May 20, 2011 By:/s/ Zhenyu Shang Name: Zhenyu Shang Title: Chief Executive Officer This certification accompanies each Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the company for purposes of §18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section906 has been provided to the company and will be retained by the company and furnished to the Securities and Exchange Commission or its staff upon request.
